DETAILED ACTION
Election/Restrictions
Newly submitted claims 21 and 22 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: the invention of claim 21 is directed to specifics of a first angle and a second angle, which are not addressed in the originally elected invention according to claims 1-7, 9, 10 and 12-18, and the invention of claim 22 is directed to a detachability of a recording portion at a replacement position, which is also not addressed in the originally elected invention according to claims 1-7, 9, 10 and 12-18. As such, the inventions are patentably distinct and properly restricted from the originally presented invention as distinct apparatuses. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites wherein the maintenance unit is disposed in an inclined position. However, a position itself does not have a posture or an angle, and thus it is improper to say that a component is “in an inclined position.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (6,502,922) in view of Ito et al. (2014/0078231).

 	Regarding claim 1, Kawase teaches a recording apparatus comprising: 
a support portion (fig. 2, item 4) configured to support a medium (fig. 2, item Pa) when the medium is transported in a transport direction (fig. 2, see arrow C); 
a recording portion (fig. 2, item 6B) disposed so as to face the support portion at one or more recording positions (fig. 2, position shown) of recording on the medium and configured to perform recording on the medium (see fig. 2); and 
a moving mechanism portion (fig. 5, items 60a/50RA) configured to move the recording portion to one or more retreat positions (fig. 5, position shown) that are away from the support portion with respect to the recording position (compare figs. 2, 5), and
a maintenance unit (fig. 1, item 8B) configured to move in a direction (fig. 1, see direction K) that is parallel to the transport direction to perform maintenance of the recording portion (fig. 1),
wherein the moving mechanism portion moves the recording portion in a moving direction intersecting the transport direction (compare figs. 2, 5, Note that the recording head is moved away from the belt 4 in a direction perpendicular to the transport direction), and
the maintenance unit moves so as to advance from a first position (see fig. 2) that is not between the recording portion and the support portion (see fig. 2) to a second position that is between the recording portion and the support portion (see figs. 1-5, Note that item 8B moves from the first position to a position covering recording unit 6B between the recording unit and the support portion 4).
.  
Kawase does not teach wherein the moving mechanism portion moves the recording portion in a moving direction intersecting both a horizontal direction and a vertical direction. Ito teaches an inclined recording portion and an inclined support portion (Ito, fig. 2, Note inclined recording portion 34 and inclined support portion 41). It would have been obvious to apply the moving mechanism and maintenance device disclosed by Kawase to the included arrangement disclosed by Ito because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because Ito does not teach a maintenance mechanism for maintenance of Ito’s printhead, it would have been obvious to look to Kawase for details of such a maintenance mechanism and the required relative movements of such a mechanism and a recording head by a moving mechanism portion. Upon combination of Ito with Kawase, the resultant device would have inclined recording and support portions and a movement mechanism portion that moved the recording portion in a direction orthogonal to the support portion, intersecting both vertical and horizontal directions.  
Kawase also does not disclose wherein the maintenance unit is disposed in an inclined position. However, upon combination with Ito as above, the claimed limitation would be met. That is, to incline all of Kawase’s components in the manner disclosed by Ito would result in an inclined recording unit, an inclined support portion and an inclined maintenance unit. 
(Note that, in the combination above, Kawase has been incorporated to disclose a recording head and moved by a moving portion in a direction away from a media support in a direction perpendicular to a media transport direction. Ito, on the other hand, has been incorporated only for a teaching of a configuration where a recording head and a media support are inclined and parallel to each other so that the media transport path is parallel both the recording head and the media support. Thus, taking the inclined configuration of Ito and applying the recording head movement of Kawase, the resultant device has inclined components with a recording head that is movable perpendicularly away from the inclined media transport path in a direction that intersects all of the media transport path, the vertical direction and the horizontal direction).  	Regarding claim 2, Kawase in view of Ito teaches the recording apparatus according to claim 1, wherein the transport direction recording portion, and a second maintenance unit including a cleaning portion (fig. 5, item 9) configured to clean the recording portion, the plurality of the retreat positions includes a first position at which the cap portion configured to cover the recording portion (compare figs. 2, 5, 8, note that this must be the case) and a third position at which the cleaning portion configured to clean the recording portion, and the first position is closer to the support portion in the moving direction than the third position (compare figs. 2, 5, 8, note that this must be the case). 	Regarding claim 9, Kawase in view of Ito teaches the recording apparatus according to claim 1, further comprising: a plurality of recording positions (Kawase, see fig. 5, note that there are a number of positions for the recording portion along the moving direction) along the moving direction; and an adjustment portion (Kawase, fig. 5, 64) configured to adjust the recording positions (Kawase, fig. 5, Again, note the several positions in the moving direction. Note also that “recording position” has not been defind in any way so as to require ink ejection at each position disclosed). 	Regarding claim 12, Kawase in view of Ito teaches the recording apparatus according to claim 1, wherein a mounting member (Ito, fig. 10, item 112) on which the medium discharged from a transport path is mounted is provided downstream of the support portion in the transport path of the medium and on an upper side with respect to the recording portion in the vertical direction, a mounting surface of the mounting member on which the medium is mounted has an inclination obliquely upward along a medium discharge direction (Ito, see fig. 10, note that the medium discharge direction can be defined as almost any direction because the medium is flipped about 180 degrees from the printing to the discharge, and thus the mounting surface can be defined to meet the limitation in a number of ways), and the moving direction is directed obliquely upward along a direction in which the recording portion is away from the support portion (Ito, see fig. 10). 	Regarding claim 13, Kawase in view of Ito teaches the recording apparatus according to claim 12, wherein a first angle formed between the moving direction and the horizontal direction is larger than a second angle formed between an inclination direction of the mounting surface and the horizontal direction (Ito, see fig. 2, Note that the angle between nozzle surface 34a and the horizontal is less than the angle between the nozzle surface 34a and the perpendicular to the nozzle surface). 	Regarding claim 16, Kawase in view of Ito teaches the recording apparatus according to claim 15, wherein before causing the recording portion to be located at any one of the first position, the second position, and the third position, the moving mechanism portion causes the recording portion to be located at a standby position (Kawase, see fig. 5) away from the support portion. 	Regarding claim 17, Kawase in view of Ito teaches the recording apparatus according to claim 1, wherein the retreat positions of the recording portion include a replacement position farthest from the support portion, and the recording portion is detachable from the moving mechanism portion at the replacement position (Kawase, see fig. 5, Note that recording portions 6 can be removed from head support 50 anytime the printer is opened for maintenance, including when the heads 6 and holder 50 are at their highest position). 	Regarding claim 18, Kawase in view of Ito teaches the recording apparatus according to claim 17, wherein the moving mechanism portion includes a guide rail (Kawase, fig. 2, item 22) configured to guide the recording portion to the recording position, the retreat position, and the replacement position (Kawase, see fig. 2).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Ito as applied to claim 2 above, and further in view of Izawa et al. (8,398,193).

Regarding claim 4, Kawase in view of Ito teaches the recording apparatus according to claim 2. Kawase in view of Ito does not teach wherein the moving mechanism portion stops the recording portion at a plurality of the recording positions and a plurality of the retreat positions in the moving direction, and the recording portion performs recording on the medium at the plurality of the recording positions, and the recording portion does not perform recording on the medium at the plurality of the retreat positions. Izawa teaches a gap adjustment mechanism that incrementally changes the head positon among a number of recording positions (Izawa, see figs. 1-7). It would have been obvious to one of ordinary skill in the art at the time of invention to add a gap adjustment mechanism of the type disclosed by Izawa to the device disclosed by Kawase in view of Ito because doing so would allow for the print gap to be adjusted according to the thickness and properties of the media to be printed. 

Regarding claim 10, Kawase in view of Ito teaches the recording apparatus according to claim 9. Kawase in view of Ito does not teach wherein the adjustment portion includes an eccentric cam configured to contact the recording portion located at the recording position, and a motor configured to rotate the eccentric cam according to the recording position. Izawa teaches a gap adjustment mechanism that incrementally changes the head positon among a number of recording positions via an eccentric cam (Izawa, see figs. 1-7). It would have been obvious to one of ordinary skill in the art at the time of invention to add a gap adjustment mechanism of the type disclosed by Izawa to the device disclosed by Kawase in view of Ito because doing so would allow for the print gap to be adjusted according to the thickness and properties of the media to be printed. 

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the claimed invention because Ito does not disclose moving its recording head in a direction that intersects both horizontal and vertical directions. However, Examiner has cited Kawase for a teaching of moving a recording head toward and away from a media support portion. It appears Applicant has attacked each reference on its own without regard for the fact that the rejection has been made under Section 103. 
The claims above have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853